Citation Nr: 1121996	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.    

In January 2008, the Board of Veterans' Appeals (Board) denied service connection for hepatitis C and remanded the issues of whether new and material evidence had been received to reopen a claim for service connection for a left knee disability and service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) for additional development.  

A VA psychiatric evaluation was obtained in June 2009, and a November 2009 rating decision granted service connection for PTSD and assigned a 10 percent rating effective June 29, 2009.  Consequently, the issue of service connection for a psychiatric disability, to include PTSD, is no longer part of the Veteran's appeal.  There has been substantial compliance with the September 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

Although private treatment records dated through August 2010 were added to the claims files after the most recent supplemental statement of the case in November 2009 without a clear waiver of RO review, this evidence does not involve the left knee and is, therefore, not "pertinent."  See 38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The original claim of service connection for a left knee disability was denied in an unappealed rating decision in June 1971.   

2.  The evidence received subsequent to the June 1971 denial does not relate to the unsubstantiated fact indicating that the Veteran has a left knee disability due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a left knee disability.  
CONCLUSIONS OF LAW

1.  The June 1971 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice involving service connection and new and material evidence was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2008 that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional relevant private medical evidence was subsequently added to the claims files after the January 2008 letter.  

The Veteran was informed in the January 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in January 2008 comply with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because there was no evidence of a chronic left knee disability in service and no post-service evidence of a left knee disability.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a left knee disability, which he contends he incurred in or as a result of military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a left knee disability that began in service.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1110 (West 2002).  

The issue of service connection for a left knee disability was originally denied by an unappealed rating decision in June 1971 because there was no evidence of a chronic disability.  The Veteran attempted to reopen his claim of service connection for a left knee disability in January 2001.  The claim was denied in a February 2004 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the June 1971 RO decision consisted of the Veteran's service treatment records.   

The Veteran's service records reveal that he complained in December 1967 of a torn ligament in the left knee that he incurred during basic training.  He was hospitalized and treated in January 1968 for internal derangement of the left knee.  Medical history and examination reports dated in April 1968 do not contain any complaints or findings of a left knee disorder.  It was reported in August 1968 that he had reinjured his left knee seven days earlier, with a possible tear of the medial meniscus.  X-rays of the left knee in July 1969 did not show any significant abnormality.  The Veteran indicated in his March 1970 separation medical history report that he had or had had a trick or locked knee; his lower extremities were noted to be normal on separation physical examination in March 1970.

Evidence received since June 1971 consists of private and VA treatment records dated from November 1971 to August 2010, a copy of a September 2007 award decision of the Social Security Administration, and written statements by and on behalf of the Veteran.  

The medical records added to the claims files since June 1971 refer to multiple other disabilities, including the right knee, but do not include either complaints or medical evidence of a left knee disability.

The Board has reviewed the evidence received into the record since the June 1971 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a left knee disability.

Although the evidence added to the claims file since June 1971 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the June 1971 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a chronic left knee disability due to service, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service connection for a left knee disability is not reopened.


ORDER

As new and material evidence has not been received, service connection for a left knee disability is not reopened; the appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


